DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 11 are rejected under 35 U.S.C. 103 as being un-patentable over Rodriguez Jr. (US 5,692,821 A) in view of Combs et al. (US 2009/0086173 A1; Combs).
As of claims 1, 11, Rodriguez Jr. teaches a projection apparatus 10 [fig 1] comprising: a housing 10 [fig 1]; a power supply 44 [fig 1]; and a projection lens 42 [fig 1] attached to the housing 12 [fig 1], the projection lens 42 [fig 1] having a holder (shown below with fig 2B) and a locking mechanism unit 58 [fig 2B] that brings rotation of the holder into a locked state or an unlocked state (to automatically retract projection lens 42 when projector 10 is configured in the storage state, and to automatically extend projection lens 42 outside of body 12 when projector 10 is configured in the deployed state) (col 5, lines 16-19).

    PNG
    media_image1.png
    427
    724
    media_image1.png
    Greyscale

	Rodriguez Jr. does not reach rotation of the holder is in the locked state when the power supply has been turned on and in the unlocked state, a user is able to perform a rotation operation of the holder.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have rotation of the holder is in the locked state when the power supply has been turned and in the unlocked state, a user is able to perform a rotation operation of the holder on as taught by Combs to the projection apparatus as disclosed by Rodriguez Jr. in order to provide a projection assembly having a projection door which may be raised or lowered (Combs; [0012]).
As of claim 5, Rodriguez Jr. teaches a light source 30 [fig 2B].  
Allowable Subject Matter
Claims 2-4, 6-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed 
Claims 3, 12-13, 15-16 are allowed as being dependent on claim 2.
As of claim 4, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference 
Claim 17 is allowed as being dependent on claim 4.
As of claim 6, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of 
Claims 14, 19 are allowed as being dependent on claim 6.
As of claim 7, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A 
Claim 20 is allowed as being dependent on claim 7.
As of claim 8, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such 
As of claim 9, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A 
As of claim 10, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A collimator (parabolic reflector) 34 and a condenser lens 36 oppositely disposed about light source 30, an infrared filter (hot mirror) 38 which is approximate to condenser lens 36, a display assembly 40 and a projection lens 42 are also depicted within projector 10. Rodriguez Jr. does not anticipate or render obvious, alone or in combination, the holder comprises a first holder that is connected to the housing and through which light of a 
As of claim 18, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A collimator (parabolic reflector) 34 and a condenser lens 36 oppositely disposed about light source 30, an infrared filter (hot mirror) 38 which is approximate to condenser lens 36, a display assembly 40 and a projection lens 42 are also depicted within projector 10. Rodriguez Jr. does not anticipate or render obvious, alone or in combination, the holder has a second holder and a third holder, wherein the locking mechanism unit has a first locking mechanism unit that brings rotation of the second holder into a locked state or an unlocked state, and a second locking mechanism unit that brings rotation of the third 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art YAMAGUCHI et al. (US 20160252802 A1) teaches a storage case which includes a storage space accommodating a projector, a cover body configured to open or close an upper opening of the storage space, an elevating mechanism provided in the storage space and configured to move the projector up and down, and an adjusting mechanism configured to adjust a projection direction of the projector moved up by the elevating mechanism;
- Prior Art Nelson (US 5639152 A) teaches a portable LCD-type projector for images on a viewing surface such as a projection screen. The projector includes a housing having top, bottom, front and back panels hingedly connected in a parallelogram. The housing panels are movable from a first, generally flat folded position to a second, open position in which the top and bottom panels are generally horizontal and the front and back panels are oriented at a generally 45° angle. The projector includes a light source, a lens, and an LCD or similar image-generating panel. The LCD panel is carried in a location optically between the light source and the lens. The LCD panel is movable from a first, generally horizontal stored position to a second, generally vertical operating position. Mirrors are provided for directing light emitted by the light source through the LCD panel and the lens for projection on a projection screen.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882